        Case 6:21-cv-01182-EFM-TJJ Document 6 Filed 08/16/21 Page 1 of 3




JENNIFER MAGAÑA
City Attorney
ERIK S. HOUGHTON
Deputy City Attorney
City Hall – 13th Floor
455 North Main
Wichita, Kansas 67202-1635
(316) 268-4681
FAX: (316) 858-7777

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CHRIS HAULMARK,                              )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Civil Action No.: 6:21-cv-01182-EFM-TJJ
                                             )
CITY OF WICHITA, and                         )
BRANDON WHIPPLE, in his official             )
Capacity as the Mayor of the City of         )
Wichita,                                     )
                                             )
                      Defendants.            )
                                             )

                    CLERK’S ORDER EXTENDING TIME TO PLEAD

       PURSUANT to Rule 77.2(a)(2) of the Rules of Practice of the United States District

Court for the District of Kansas, it is ordered that Defendant City of Wichita is hereby granted

fourteen (14) additional days in which to answer or otherwise plead to plaintiff’s Complaint,

being until September 2, 2021.

       1.      That the answer date of said Defendant City of Wichita is August 19, 2021;

       2.      That the time originally prescribed for answering or otherwise responding to

Plaintiff’s Complaint has not expired and that said Defendant is not in default; and
       Case 6:21-cv-01182-EFM-TJJ Document 6 Filed 08/16/21 Page 2 of 3




       3.       That said Defendant is entitled to a fourteen (14) day extension of time, until and

through September 2, 2021, in which to file its answer or otherwise respond to Plaintiff’s

Complaint.

       IT IS, THEREFORE, ORDERED that Defendant City of Wichita be granted an extension

of time until and through September 2, 2021, in which to file its answer or otherwise respond to

Plaintiff’s Complaint.



                                       By     s/ J. Kendall
                                              Deputy Clerk


Submitted by:


                                              OFFICE OF THE CITY ATTORNEY



                                              /s Erik S. Houghton
                                              Erik S. Houghton, #27368
                                              Deputy City Attorney
                                              City Hall – 13th Floor
                                              455 N. Main
                                              Wichita, KS 67202
                                              (316) 268-4681
                                              Fax: (316) 858-7777
                                              Email: ehoughton@wichita.gov
       Case 6:21-cv-01182-EFM-TJJ Document 6 Filed 08/16/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August, 2021, I presented the above and foregoing

Order Extending Time to Plead to the clerk of the court for filing and uploading to the

CM/ECF system which will send a notice of electronic filing to Plaintiff as follows:

None

And I place a copy of the same in the United States Mail, postage prepaid and properly addressed
to Plaintiff as follows:

Chris Haulmark
600 S. Harrison St., Apt. #11
Olathe, KS 66061



                                             s/ Erik S. Houghton_______
                                             Erik S. Houghton, #27368
                                             Deputy City Attorney
